FERGUSON, Judge
(dissenting):
I dissent.
In this case, the accused was convicted of using marihuana “at Austin, Texas, and Bergstrom Air Force Base, Texas, from on or about 1 April 1959 to on or about 30 September 1959,” in violation of Uniform Code of Military Justice, Article 134, 10 USC § 934. One can hardly conceive of a more generalized charge, for it covers a period of six months and embraces acts at two *296entirely different locations, the latter a point to which the principal opinion gives scant attention. At the appropriate moment in the trial, the defense moved either to have the specification made more definite and certain or to have it dismissed as duplicitous. Thus, the error was clearly and timely called to the attention of the law officer and, in my opinion, he abused his discretion when he denied the accused the relief which he sought.
Military practice permits the allegation of only one offense within the terms of a single specification — just as in civilian practice an indictment is allowed normally to allege no more than one offense within the confines of a single count. United States v Parker, 3 USCMA 541, 13 CMR 97; Manual for Courts-Martial, United States, 1951, paragraph 28 &•; Rule 8(a), Federal Rules of Criminal Procedure. Transgression of this rule results in duplicitous charges and, upon the making of a proper objection, the accused is entitled to have the allegation against him reduced to a single offense in order that he may know upon which act the Government relies for conviction and prepare his defense accordingly. See, generally, Winthrop’s Military Law and Precedents, 2d ed, 1920 Reprint, pages 139, 140, 143. Moreover, he is entitled to correction of the duplicity in order to avoid the contingency that some of the court members may base their vote of guilty upon one act of misconduct while others, unconvinced of that occurrence, predicate their vote upon the other, duplicitous act. Wiborg v United States, 163 US 632, 41 L ed 289, 16 S Ct 1127 (1896); Rolando v United States, 1 F2d 110 (CA 8th Cir) (1924).
Turning to the record before us, there can be no doubt that the specification here involved is duplicitous. Not only does it allege use of marihuana over a period of six months, but it also states that the acts occurred at two different places. Thus, it permitted the court members to base their ultimate vote upon different uses of the forbidden drug and completely failed to inform the accused of the act against which he was expected to defend, The rationale of the principal opinion pays little attention either to the allegations here involved or to the consequences which flow from the use of generalized, duplicitous pleadings. Thus, it initially relies upon the holding in Myers v United States, 15 F2d 977 (CA 8th Cir) (1926), and points out that it is sufficient to allege that the offense occurred at a military installation. England v United States, 174 F2d 466 (CA 5th Cir) (1949). The argument made in the Myers case was to the effect that an information was insufficient in that it failed to allege the place of an illegal liquor sale beyond stating the name of the city in which the offense occurred. The Court of Appeals correctly pointed out that a count need not set forth the precise street address at which a crime is committed. That, however, is not the situation before us. Here, the specification alleges use at Austin, Texas, and Bergstrom Air Force Base, Texas, two entirely separate political entities. As such uses were necessarily separate, the accused sought to find which was to be the basis of the prosecution, and it is difficult to support the denial of his motion with a precedent that deals with no more than the failure to allege a street address. The distinction between the two situations is clear. In one case, one offense is alleged with certainty. In the other, two or more are generally recounted.
In like manner, Miller v United States, 53 F2d 316 (CA 7th Cir) (1931), dealt with an allegation of facilitating the purchase and concealment of opium “at Chicago, Illinois.” Fiddelke v United States, 47 F2d 751 (CA 9th Cir) (1931), involved an indictment for selling morphine “on or about June 25, 1930, at the city and county of San Francisco, state of California,” and Beard v United States, 82 F2d 837 (CA DC Cir) (1936), while involving a charge of keeping a gaming table in the District of Columbia, also noted that the Government filed a bill of particulars in the case which designated the place of the offense as “508 Mather building in Washington, District of Columbia.” And in Parmagini v United States, 42 F2d 721 (CA 9th *297Cir) (1930), the indictment also set forth the time and place of the offense with specificity. In short, none of these cases supports the proposition that a specification, attacked by proper motion, may be held sufficient when it generally avers misconduct occurring over a period of six months at two separate places.
The second basis for sustaining the validity of the specification is said to be found in United States v Schumacher, 2 USCMA 134, 7 CMR 10; United States v Frayer, 11 USCMA 600, 29 CMR 416; and United States v Autrey, 12 USCMA 252, 30 CMR 252. It is implied that in each of these cases, we approved the practice of alleging misconduct over a period of time.
United States v Schumacher, supra, involved a charge of “scandalous conduct tending to the .destruction of good morals” during the period from June 15, 1950, to August 1, 1950. It was alleged, tried, and reviewed under the provisions of the Articles for the Government of the Navy and Naval Courts and Boards, 1937, both then in effect. We did not consider the issue of duplicity, and it is apparent the offense involved an immoral Course of conduct toward young girls over a period of time. The same is not true here, for the accused is charged with the use of marihuana, and each such use constituted a separate offense without regard to a “course of conduct.” Moreover, different places as well as different times are alleged. It is clear, therefore, that the Schumacher case, supra, involved entirely different considerations and in nowise supports the affirmance which my brothers order.
United States v Frayer, supra, likewise can afford little comfort to the author of the principal opinion. Frayer was charged with a number of offenses, including adultery on several occasions from September 1957 to November 1958. The question before us dealt solely with whether jurisdiction Over the accused was ended by an honorable discharge and re-enlistment intervening between the commission of the offenses and the date of the charges. At no time was the sufficiency of the specification’s allegation of time before this Court, and we affirmed the findings of guilty of adultery only because it alleged that some of the acts charged had occurred after accused’s re-enlistment. Indeed, we expressly noted that the trial defense counsel had moved the court to amend the specification in order that it set forth various acts of adultery from July 1958, the month of Frayer’s re-entry into the service, to November 1958, thereby acquiescing in the allegation of time. United States v Frayer, supra, at page 603. Thus, it is difficult to perceive how this case can be held to bestow the blessings of this Court upon such generalized aver-ments.
United States v Autrey, supra, similarly does not support the conclusion that we have heretofore approved of specifications such as that now before us. In the first place, that case alleged that the accused’s misconduct occurred at only one place, i.e., aboard the U.S.S. ORISKANY. Secondly, the question whether the allegation of time was sufficient was neither argued nor briefed. Rather, the single issue, as set out in our opinion, was whether “a charge that accused wrongfully appropriated ‘money and/or property’ is sufficient.” Nor is Korholz v United States, 269 F2d 897 (CA 10th Cir) (1959), from which the Chief Judge quotes extensively, in point here. Once again, it dealt with an entirely different situation than that depicted in the record before us. Korholz was charged with paying a total of $2,305.00 to a representative of a labor union. It appeared that the sum represented a total of installments paid to the representative involved by means of guarantees executed in connection with eight promissory notes and payments thereon. The Circuit Court of Appeals, however, made it quite clear that it considered the matter to involve a unitary transaction, comparable to a single use of the narcotic weed in this case. Thus, it was stated, at page 901:
“. . . As was said in Mellor v United States, 8 Cir., 160 F 2d 757, 762:
‘We know of no rule that ren*298ders an indictment duplicitous because it charges as one joint offense a single completed transaction instead of charging in separate counts as many offenses as the evidence at the trial might conceivably sustain.’ ” [Emphasis supplied.]
The same consideration is, of course, involved in Hanf v United States, 235 F 2d 710 (CA 8th Cir) (1956), upon which the author of the principal opinion also relies.
Finally, treating the accused’s motion as in the nature of a request for a bill of particulars, it is asserted that such was not necessary in view of the fact that he was undoubtedly furnished with a copy of the statements taken at the pretrial investigation. See Code, supra, Article 32, 10 USC § 832. This totally misapprehends the nature of the remedy under discussion. A bill of particulars is designed, not to furnish the accused with a statement of the evidence against him, but with the details of the accusation contained in the charges, as, for example, the acts upon which the Government intends to rely for conviction. Bartell v United States, 227 US 427, 57 L ed 583, 33 S Ct 383 (1913); 27 Am Jur, Indictments and Informations, § 112. Merely furnishing the accused with the evidence does not justify a refusal to particularize the charge against him. Commonwealth v Sinclair, 195 Mass 100, 80 NE 799 (1907); Annotation, 5 ALR2d 447. It would seem that this is necessarily true in the instant case, for the information contained in the pretrial statements could not help the accused one whit in learning which use of marihuana formed the basis of the charge against him or whether he was expected to defend against an offense committed in Austin, Texas, in May 1960, or at Bergstrom Air Force Base in September 1960. In short, he was left to face the shotgun approach of the Government as best he could with no particularization of the acts upon which the prosecution intended to rely.
In sum, I am of the opinion that the specification before us is duplicitous and so generalized in nature that the accused was entitled to the relief which he sought from the law officer. If rules of pleading are to mean anything in military law, his motion should have been granted and the charge against him either amended or dismissed. My brothers’ contrary holding means that the modern short forms of pleading are so further modified that almost any allegation of misconduct over any period of time will suffice to notify the accused of the accusation against which he must defend. To the contrary, I believe he is entitled to be tried upon a definite and certain charge, pleading but a single offense, and to have the details of its general averments made known to him.
I would reverse the decision of the board of review and authorize a rehearing.